
	
		I
		111th CONGRESS
		1st Session
		H. R. 2071
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Ms. Clarke introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require that, in the questionnaires used in the taking
		  of any decennial census of population, a checkbox or other similar option be
		  included so that respondents may indicate Caribbean extraction or
		  descent.
	
	
		1.Requirement relating to
			 census questionnairesIn
			 conducting the 2010 decennial census and every decennial census thereafter, the
			 Secretary of Commerce shall include, in any questionnaire distributed or
			 otherwise used for the purpose of determining the total population by States, a
			 checkbox or other similar option by which respondents may indicate Caribbean
			 extraction or descent.
		
